 Case 8:21-cv-01129-MSS-TGW Document 1 Filed 05/10/21 Page 1 of 9 PageID 1




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

CORNINKA KENNEDY,

      Plaintiff,
                                       CASE NO.:
v.

PROTECT MY CAR ADMIN
SERVICES, INC.,

    Defendant.
___________________________________/

              COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, Corninka Kennedy, by and through undersigned counsel, brings

this action against Defendant, Protect My Car Admin Services, Inc., and in

support of her claims states as follows:

                         JURISDICTION AND VENUE

      1.     This is an action for damages and for declaratory relief, for violations

of the Title VII of the Civil Rights Act of 1964, as amended (“Title VII”), 42 U.S.C.

§ 2000e et seq., Florida Civil Rights Act of 1992, as amended, (“FCRA”), Fla. Stat.

Section 760.01 et seq.

      2.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331.

This Court has pendant jurisdiction over Plaintiff’s state law claims.

      3.     Venue is proper in this district, because all of the events giving rise to

these claims occurred in this Pinellas County which is in this district.
 Case 8:21-cv-01129-MSS-TGW Document 1 Filed 05/10/21 Page 2 of 9 PageID 2




                                        PARTIES

         4.    Plaintiff is a resident of Pinellas County, Florida.

         5.    Defendant operates a business selling extended warranties for

automobiles, in Pinellas County, Florida.



                             GENERAL ALLEGATIONS

         6.    Plaintiff has satisfied all conditions precedent, or they have been

waived.

         7.    Plaintiff has hired the undersigned attorneys and agreed to pay them

a fee.

         8.    Plaintiff requests a jury trial for all issues so triable.

         9.    At all times material hereto, Plaintiff was an employee of Defendant.

         10.   At all times material hereto, Defendant employed fifteen or more

employees. Thus, Defendant is an “employer” within the meaning of the FCRA and

Title VII.

                                          FACTS

         11.   Plaintiff began working for Defendant in October 2019 as a Sales

Representative employee, and she worked in this capacity until February 2020.

         12.   Plaintiff is Jewish.

         13.   Thus, Plaintiff is a member of a protected class, and as such benefits

from the protections of the FCRA and Title VII.




                                          2
 Case 8:21-cv-01129-MSS-TGW Document 1 Filed 05/10/21 Page 3 of 9 PageID 3




      14.   Plaintiff performed the job for which she was hired in a satisfactory

manner.

      15.   Plaintiff was attacked at work by two individuals due to her religion.

      16.   Plaintiff attempted to contact the police, however Defendant

prohibited Plaintiff from contacting the police.

      17.   Defendant told Plaintiff to leave and threatened to have Plaintiff

trespassed from the property.

      18.   Defendant did not discipline the two individuals that attacked

Plaintiff and did not threaten to trespass them from the property.

      19.   Plaintiff was subjected to disparate treatment on the basis of her

religion.

      20.   On or about February 3, 2020, Defendant terminated Plaintiff’s

employment.

                        COUNT I – FCRA VIOLATION
                           (DISCRIMINATION)

      21.   Plaintiff realleges and readopts the allegations of paragraphs 1

through 20 of this Complaint, as though fully set forth herein.

      22.   Plaintiff is a member of a protected class under the FCRA.

      23.   Plaintiff was subjected to disparate treatment on account of her

religion, including prohibiting her from calling the police, threatening to trespass

her from the property, and terminating Plaintiff's employment.

      24.   Defendant’s actions were willful and done with malice.


                                      3
 Case 8:21-cv-01129-MSS-TGW Document 1 Filed 05/10/21 Page 4 of 9 PageID 4




      25.    Plaintiff was injured due to Defendant’s violations of the FCRA, for

which she is entitled to relief.

      WHEREFORE, Plaintiff demands:

             a)     A jury trial on all issues so triable;

             b)     That process issue and this Court take jurisdiction over the

                    case;

             c)     Compensation for lost wages, benefits, and other

                    remuneration;

             d)     Reinstatement of Plaintiff to a position comparable to her

                    prior position, or in the alternative, front pay;

             e)     Any other compensatory damages, including emotional

                    distress, allowable at law;

             f)     Punitive damages;

             g)     Prejudgment interest on all monetary recovery obtained;

             h)     All costs and attorney’s fees incurred in prosecuting these

                    claims; and

             i)     For such further relief as this Court deems just and equitable.

                       COUNT II – FCRA RETALIATION

      26.    Plaintiff realleges and readopts the allegations of paragraphs 1

through 20 of this Complaint, as though fully set forth herein.

      27.    Plaintiff is a member of a protected class under the FCRA.



                                        4
 Case 8:21-cv-01129-MSS-TGW Document 1 Filed 05/10/21 Page 5 of 9 PageID 5




      28.    Plaintiff engaged in protected activity under the FCRA by opposing

being attacked because of her religion.

      29.    Defendant retaliated against Plaintiff for engaging in protected

activity under the FCRA by terminating Plaintiff's employment.

      30.    Defendant’s actions were willful and done with malice.

      31.    By terminating Plaintiff's employment, Defendant took material

adverse action against Plaintiff.

      32.    Plaintiff was injured due to Defendant’s violations of the FCRA, for

which Plaintiff is entitled to legal and injunctive relief.

      WHEREFORE, Plaintiff demands:

             a)     A jury trial on all issues so triable;

             b)     That process issue and that this Court take jurisdiction over

                    the case;

             c)     That this Court enter a declaratory judgment, stating that

                    Defendant interfered with Plaintiff’s rights under the FCRA;

             d)     Compensation for lost wages, benefits, and other

                    remuneration;

             e)     Reinstatement of Plaintiff to a position comparable to her

                    prior position, with back pay plus interest, pension rights, and

                    all benefits;

             f)     Front pay;



                                        5
 Case 8:21-cv-01129-MSS-TGW Document 1 Filed 05/10/21 Page 6 of 9 PageID 6




             g)     Any other compensatory damages, including emotional

                    distress, allowable at law;

             h)     Punitive damages;

             i)     Prejudgment interest on all monetary recovery obtained;

             j)     All costs and attorney’s fees incurred in prosecuting these

                    claims; and

             k)     For such further relief as this Court deems just and equitable.

                     COUNT III – TITLE VII VIOLATION
                          (DISCRIMINATION)

      33.    Plaintiff realleges and readopts the allegations of paragraphs 1-20 of

this Complaint, as though fully set forth herein.

      34.    Plaintiff is a member of a protected class under Title VII.

      35.    Plaintiff was subjected to disparate treatment on the basis of her

religion.

      36.    Defendant knew or should have known of the disparate treatment

suffered by Plaintiff, and failed to intervene or to take prompt and effective

remedial action in response.

      37.    Defendant’s actions were willful and done with malice.

      38.    Plaintiff was injured due to Defendant’s violations of Title VII, for

which Plaintiff is entitled to legal and injunctive relief.

      WHEREFORE, Plaintiff demands:

             j)     A jury trial on all issues so triable;


                                        6
 Case 8:21-cv-01129-MSS-TGW Document 1 Filed 05/10/21 Page 7 of 9 PageID 7




             k)    That process issue and that this Court take jurisdiction over the

                   case;

             l)    An injunction restraining continued violation of Title VII by

                   Defendant;

             m)    Compensation      for   lost     wages,   benefits,     and   other

                   remuneration;

             n)    Reinstatement of Plaintiff to a position comparable to Plaintiff’s

                   prior position, or in the alternative, front pay;

             o)    Any other compensatory damages, including emotional

                   distress, allowable at law;

             p)    Punitive damages;

             q)    Prejudgment interest on all monetary recovery obtained.

             r)    All costs and attorney’s fees incurred in prosecuting these

                   claims; and

             s)    For such further relief as this Court deems just and equitable.

                   COUNT IV – TITLE VII RETALIATION

      39.    Plaintiff realleges and readopts the allegations of paragraphs 1-20 of

this Complaint, as though fully set forth herein.

      40.    Plaintiff is a member of a protected class under Title VII.

      41.    Plaintiff exercised or attempted to exercise her rights under Title VII,

thereby engaging in protected activity under Title VII.



                                      7
 Case 8:21-cv-01129-MSS-TGW Document 1 Filed 05/10/21 Page 8 of 9 PageID 8




      42.    Defendant retaliated against Plaintiff for engaging in protected

activity under Title VII by terminating her employment.

      43.    Defendant’s actions were willful and done with malice.

      44.    In terminating her employment, Defendant took material adverse

action against Plaintiff.

      45.    Plaintiff was injured due to Defendant’s violations of Title VII, for

which Plaintiff is entitled to legal and injunctive relief.

      WHEREFORE, Plaintiff demands:

             l)     A jury trial on all issues so triable;

             m)     That process issue and that this Court take jurisdiction over the

                    case;

             n)     That this Court enter a declaratory judgment, stating that

                    Defendant retaliated against Plaintiff for exercising          rights

                    under Title VII;

             o)     That this Court enter an injunction restraining continued

                    violation of Title VII by Defendant;

             p)     Compensation       for   lost    wages,      benefits,   and   other

                    remuneration;

             q)     Reinstatement of Plaintiff to a position comparable to Plaintiff’s

                    prior position, with back pay plus interest, pension rights,

                    seniority rights, and all fringe benefits;

             r)     Front pay;

                                        8
Case 8:21-cv-01129-MSS-TGW Document 1 Filed 05/10/21 Page 9 of 9 PageID 9




          s)     Any other compensatory damages, including emotional

                 distress, allowable at law;

          t)     Punitive damages;

          u)     Prejudgment interest on all monetary recovery obtained.

          v)     All costs and attorney’s fees incurred in prosecuting these

                 claims; and

          w)     For such further relief as this Court deems just and equitable.

                          JURY TRIAL DEMAND

    Plaintiff demands trial by jury as to all issues so triable.

    Dated this 10th day of May, 2021.

                                      Respectfully submitted,


                                      /s/ Brandon J. Hill
                                      BRANDON J. HILL
                                      Florida Bar Number: 0037061
                                      Direct Dial: 813-337-7992
                                      AMANDA E. HEYSTEK
                                      Florida Bar Number: 0285020
                                      Direct Dial: 813-379-2560
                                      WENZEL FENTON CABASSA, P.A.
                                      1110 N. Florida Avenue, Suite 300
                                      Tampa, Florida 33602
                                      Main Number: 813-224-0431
                                      Facsimile: 813-229-8712
                                      Email: bhill@wfclaw.com
                                      Email: aheystek@wfclaw.com
                                      Email: aketelsen@wfclaw.com
                                      Attorneys for Plaintiff




                                     9
